SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

431
CA 10-01457
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


KRISTIN RAINEY, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

JASON RAINEY, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


MCGEE & GELMAN, BUFFALO (MICHAEL B. MULVEY OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (MELISSA A. CAVAGNARO OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County (Frank
Caruso, J.), entered May 27, 2010 in a postjudgment divorce action.
The order, among other things, denied the motion of plaintiff for the
entry of a money judgment for maintenance arrears.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law and the facts by vacating the second
through fifth ordering paragraphs, and awarding plaintiff the amount
of $7,800 in maintenance arrears, together with a money judgment
thereon, and as modified the order is affirmed without costs and the
matter is remitted to Supreme Court, Niagara County, for further
proceedings in accordance with the same Memorandum as in Rainey v
Rainey ([appeal No. 1] ___ AD3d ___ [Apr. 1, 2011]).




Entered:    April 1, 2011                       Patricia L. Morgan
                                                Clerk of the Court